DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 09/03/2020.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Lawton et al. does not teach or suggest generating an initial frequency autocorrelation of the precoded channel for a current bundle of a received data transmission; generating an expanded frequency autocorrelation based on the initial frequency 10autocorrelation of the precoded channel; providing the expanded frequency autocorrelation to a neural network; generating, by the neural network, an estimated frequency autocorrelation of an unprecoded channel based on the expanded frequency autocorrelation; and generating an estimated power distribution profile of the unprecoded channel based 15on the estimated frequency autocorrelation. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawton et al. (US 20160337105) discloses Systems, methods, and instrumentalities for a WTRU to perform channel estimation and/or noise estimation are provided. The techniques described herein may be used to perform channel estimation and/or noise estimation that meet certain performance and latency goals while utilizing a lower cost design than previous channel/noise estimation techniques.
Obara et al. (US 20190097843) discloses an estimation device including an acquisition unit that acquires a channel estimation value for each combination of all of a plurality of combinations between a plurality of transmission antenna elements included in a base station and a plurality of reception antenna elements included in a mobile station; and an estimation unit that calculates a channel impulse response for each combination of all of the plurality of combinations between the plurality of transmission antenna elements and the plurality of reception antenna elements using the channel estimation values, and that estimates power delay profile by averaging, over all the combinations of the plurality of combinations between the plurality of transmission antenna elements and the plurality of reception antenna elements, power values for the respective combinations that are calculated from the calculated channel impulse responses for the respective combinations.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631